 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LATWAHN McELROY,                                        No. 2:18-cv-00455-TLN-EFB
12                          Plaintiff,
13              v.                                               ORDER
14       CHCF, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On May 22, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 16.) Despite being

23   granted an extension of time, Plaintiff has not filed objections to the findings and

24   recommendations.1

25             The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   1
            Plaintiff has, however, filed additional applications for leave to proceed in forma pauperis, (ECF Nos. 19 &
     21), and an amended complaint, (ECF No. 20). None of those filings are responsive to the magistrate judge’s
28   findings and recommendations.
                                                                1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed May 22, 2019, are adopted in full;

 3          2. Plaintiff’s applications for leave to proceed in forma pauperis (ECF Nos. 5, 12, 13, 19

 4   & 21) are denied; and

 5          3. Plaintiff is directed to pay the full $400 filing fee for this action within twenty-one

 6   days from the date of service of this order and is admonished that failure to comply will result in

 7   the dismissal of this action.

 8

 9   Dated: August 1, 2019

10

11

12                                   Troy L. Nunley
                                     United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
